DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,297,693 to Perkey.
Perkey ‘693 teaches limitations for a “fastener system” – as shown and described with respect to Fig 4 for example and including 28,34,36,30,56, “for securing a component to a structure” – although functionally recited as part of an environment of intended use, reference discloses securement to a structure including a vehicle in Fig 1 regardless, “comprising: a pin portion having a head and a shaft” – including one of 30,56, “and a clip portion” – including 28 , “having a head engagement flange” –  including portion of 36 (of 28) at 56, or alternatively the portion of 34 (of 28) at 30, “and a retainer flange” – the other of 36 at 56, or 34 at 30, “configured to receive a fastener that extends along a first axis” – as shown with respect to the other of 30,56, “wherein the clip portion and the pin portion are configured for engagement with one another in an engaged position” – as shown, “and in the engaged position the pin portion shaft extends along a second axis non-parallel to the first axis” -  as shown. 
As regards claim 2, reference teaches further limitation of “in the engaged position the pin portion shaft extends along a second axis substantially perpendicular to the first axis” – as shown.
As regards claim 4, reference teaches further limitation of “the pin portion head” – including the portion of 30 shown at cross section in Fig 2, “and the head engagement flange are configured to mate with one another in a manner that prevents relative rotation in the engaged position” – as shown due to the male/female engagement of asymmetrical shape illustrated. 
As regards claim 5, reference teaches further limitation of “the clip portion and the pin portion are configurable in a non-engaged position” – the prior art structures are explicitly shown to have a geometrical/structural configuration and wherein one of ordinary skill in the art would recognize that configuration to be inherently capable of an unassembled position, “wherein the clip portion is rotatable” – rotatable around axis at 56 for example, “from a first position in the engaged position” – as shown, “to a second position in the non-engaged position” – inherently capable of taking on an unassembled and rotated position to that shown, “wherein in the non-engaged position the pin portion is unrestrained by the clip portion” – inherent to unassembled components.  It’s noted that although functional language is not ignored, functional recitations of capability to perform certain functions or arrangements often result in broad limitations.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
As regards claim 14, reference teaches limitations for a “mounting system for attaching a component to a structure” – as shown and described, “the structure having a first portion and a second portion that extends outwardly from the first portion” – 18 as shown in Fig 5 for example, “the system comprising: a fastener” – 56, “at least one fastener system that includes a pin portion” – 30, “and a clip portion” – 28, “the pin portion having a head and a shaft” – as shown, “and the clip portion having a head engagement flange” – including portion 34 receiving 30, “and a retainer flange configured to receive the fastener” – portion 28 at 36 receiving 56, “wherein the clip portion and the pin portion are configured for mounting on the structure in an engaged position” – as shown wherein connection including or not including intermediate structures is within broad scope of limitation requiring ‘mounting on’, “wherein in the engaged position the fastener secures the retainer flange to the second portion of the structure” - as shown wherein connection including or not including intermediate structure such as 58 is within broad scope of limitation requiring ‘secures’, “and extends along a first axis, and the pin portion shaft is received within the first portion of the structure and extends along a second axis non-parallel with the first axis, and wherein the pin portion is restrained from rotation by the clip portion” -  as shown. 
As regards claim 15, reference teaches further limitation of “the second axis is substantially perpendicular to the first axis” – as shown.  


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2006/0043739 to Gogel
Gogel ‘739 teaches limitations for a “fastener system” – as shown and described with respect to Fig 4 for example, “for securing a component to a structure” – although functionally recited as part of an environment of intended use, reference discloses securement of/with 22,23 regardless, “comprising: a pin portion having a head and a shaft” – including 41, “and a clip portion” – including 31,32,33,34 , “having a head engagement flange” –  including 33, “and a retainer flange” – including 34, “configured to receive a fastener that extends along a first axis” – as shown with respect to 44, “wherein the clip portion and the pin portion are configured for engagement with one another in an engaged position” – as shown and described, “and in the engaged position the pin portion shaft extends along a second axis non-parallel to the first axis” -  as shown. 
As regards claim 2, reference teaches further limitation of “in the engaged position the pin portion shaft extends along a second axis substantially perpendicular to the first axis” – as shown. 
As regards claim 3, reference teaches further limitation of “clip portion further includes a connecting member” – including 32, “with a first lengthwise end” – an end of that portion that is adjacent 33, “and a distal second lengthwise end” – an end of that portion which is adjacent 34, “and the head engagement flange is attached to the connecting member adjacent the first lengthwise end” – integral attachment as shown anticipates broad limitation, “and the retainer flange is attached to the connecting member adjacent the second lengthwise end” – integral attachment as shown, “wherein the head engagement flange extends outwardly lateral from the connecting member, and the retainer flange extends outwardly lateral from the connecting member” – as shown.
As regards claim 4, reference teaches further limitation of “the pin portion head” – including the portion of 30 shown at cross section in Fig 2, “and the head engagement flange are configured to mate with one another in a manner that prevents relative rotation in the engaged position” – as shown due to the male/female engagement of asymmetrical shape illustrated. 
As regards claim 5, reference teaches further limitation of “the clip portion and the pin portion are configurable in a non-engaged position” – the prior art structures are explicitly shown to have a geometrical/structural configuration and wherein one of ordinary skill in the art would recognize that configuration to be inherently capable of an unassembled position that provides a ‘non-engaged position’, “wherein the clip portion is rotatable” – inherently rotatable around axis any axis in a disassembled position for example, “from a first position in the engaged position” – a position as shown, “to a second position in the non-engaged position” – inherently rotatable around axis any axis in a disassembled position for example, “wherein in the non-engaged position the pin portion is unrestrained by the clip portion” – inherent to unassembled components.  It’s noted that although functional language is not ignored, functional recitations of capability to perform certain functions or arrangements often result in broad limitations.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. Application Publication No. 2010/0054894 discloses similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677